Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 31, 2020

                                    No. 04-19-00691-CV

                    CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                 Appellants

                                             v.

                                EOG RESOURCES, INC.,
                                      Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-12-00277-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                      ORDER

       Appellee’s motion for an extension of time to file motion for rehearing and/or en banc
reconsideration is GRANTED. Time is extended to January 14, 2021.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court